Appeal of RAYMOND G. BUSER.Buser v. CommissionerDocket No. 1494.United States Board of Tax Appeals1 B.T.A. 993; 1925 BTA LEXIS 2712; April 13, 1925, decided Submitted March 30, 1925.  *2712 James J. O'Byrne, Esq., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  *994  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This appeal involves a deficiency in income tax for the year 1919.  Counsel for the Commissioner and the taxpayer filed a stipulation with the Board whereby it is agreed that a deficiency of $1,017.06 exists.  DECISION.  In accordance with the stipulation, the taxpayer's deficiency in income tax is determined to be, for the year 1919, $1,017.06.